SEFTON, Judge,
concurring in part and dissenting in part:
I join with the majority, save for the disposition of the final assignment of error in which appellant contends that his adjudged and approved sentence was inappropriately severe. The facts clearly demonstrate that appellant caused the death of a fellow sailor, his best friend. The events occurred in a Navy enlisted billeting area. The instrumentality of death was an unregistered and unlawfully possessed loaded personal weapon, which appellant was intentionally handling. He did so after at least some consumption of alcohol, in a manner ultimately inimical not only to good order and discipline, but, unfortunately, to Petty Officer Lemas’ life.
The approved sentence below reflects consideration of the unwarranted death of a member of the naval service which occurred under circumstances which do not give rise to passionate sympathy from within the profession of arms. It adequately responds to the evidence adduced at a trial both on the merits and in pre-sentencing. Horseplay with a weapon, especially one known to have been loaded with live ammunition, goes well beyond the pale of chance and accident. Proper care and handling of weapons is fundamental to military life. To engage in prolonged horseplay over a period of hours, even with the “safeguards” employed by these “players” in the “game,” exacerbates, rather than mitigates, the conduct of which appellant has been found guilty and sentenced. The prior good performance of appellant as a Sailor and his sincere regret at the outcome of his actions do little to diminish the impact of them.
While I am sympathetic to appellant’s wish to have the benefit of his earlier bargain, he must live with the choices he voluntarily made when he went to trial. I diverge from the majority in its conclusion that appellant was only “largely” made whole by the referral of his case to a new convening authority after the earlier appearance of possible command influence. By the very act of removal of any possible taint of unlawful command influence, appellant entered the arena once again on an even keel, with no predisposition or commitment — either on his part, or that of the new convening authority. In short, I believe he was made completely whole and given his due. The first convening authority, doubtless with wise counsel from his staff judge advocate, excised all appearances of unlawful command influence and its pernicious taint. True, no bargain was struck with the new convening authority. Appellant opted to proceed with trial on the merits of all offenses alleged, and was tried before impartial members about whom he does not complain. These factors all weigh in favor of his having been justly treated. He asked for and received his day in court without taint of partiality or unlawful command influence. While I am confident that he has a genuine retrospective desire to receive the benefit of the bargain struck in the first instance, I find *667-669no basis in law or equity for that, nor can I join in the majority’s attempt to “split the baby” and find a middle road between the earlier abortive bargain and actuality.
I would affirm, without modification, both the findings and the sentence imposed by the members of the court and approved below by the convening authority. I find no cogent reason to exercise our “awesome ... power of review____” under the facts and circumstances of this case, and believe the exercise here to be an exercise in clemency, which is not our role. Cole, 31 M.J. at 272; Healy, 26 M.J. at 395. In short, in this instance, the proverbial gorilla should remain at rest.